Case 2:21-cv-00031-BJR Document 11-7 Filed 01/12/21 Page 1 of 12




                     EXHIBIT I
Capitol Riot: Feds Round Up Pro-Trump Insurrectionists     https://nymag.com/intelligencer/2021/01/capitol-riot-feds-round-up-pro-...
                          Case 2:21-cv-00031-BJR Document 11-7 Filed 01/12/21 Page 2 of 12




1 of 11                                                                                                         1/11/2021, 9:47 AM
Capitol Riot: Feds Round Up Pro-Trump Insurrectionists                    https://nymag.com/intelligencer/2021/01/capitol-riot-feds-round-up-pro-...
                          Case 2:21-cv-00031-BJR Document 11-7 Filed 01/12/21 Page 3 of 12

                               Matthew Rosenberg
                               @AllMattNYT

                       That’s Richard “Bigo” Barnett, 60, from Gravette, Ak., showing
                       off the personalized envelope he took from Speaker Pelosi’s
                       office. He insisted he didn’t steal it — “I left a quarter on her
                       desk.”




                       3:18 PM · Jan 6, 2021




2 of 11                                                                                                                        1/11/2021, 9:47 AM
Capitol Riot: Feds Round Up Pro-Trump Insurrectionists                      https://nymag.com/intelligencer/2021/01/capitol-riot-feds-round-up-pro-...
                          Case 2:21-cv-00031-BJR Document 11-7 Filed 01/12/21 Page 4 of 12

                               Aditya Raj Kaul
                               @AdityaRajKaul

                       The shirtless man photographed during US Capitol Hill
                       violence, Jake Angeli, was taken into custody today and
                       charged by federal court for riots.




                       1:26 PM · Jan 10, 2021




                               New York Magazine
                               @NYMag

                       The picture of a white man roaming the halls of Congress
                       with Nancy Pelosi’s podium reflects the America Black people
                       know: an America of ignorant white people secure in the
                       knowledge that nothing bad will happen to them.
                       @jimstgermain89 writes




                         Hang This Image in the National Portrait Gallery
                         It reflects the America Black people know.
                             vulture.com

                       12:58 PM · Jan 8, 2021

                           642         241 people are Tweeting about this




3 of 11                                                                                                                          1/11/2021, 9:47 AM
Capitol Riot: Feds Round Up Pro-Trump Insurrectionists                                 https://nymag.com/intelligencer/2021/01/capitol-riot-feds-round-up-pro-...
                          Case 2:21-cv-00031-BJR Document 11-7 Filed 01/12/21 Page 5 of 12

                               Clare Foran
                               @ckmarie

                       The man seen chasing a Black Capitol police officer up the
                       stairs during the Capitol attack is Doug Jensen, according to a
                       CNN comparative analysis of his booking photo and posts on
                       social media. Jensen is one of the individuals now facing
                       federal charges.




                         Man seen chasing Black Capitol police officer in video faces charges
                         The man seen chasing a Black Capitol police officer up the stairs during …
                           cnn.com

                       1:53 PM · Jan 10, 2021

                            942         268 people are Tweeting about this




                               JJ MacNab
                               @jjmacnab

                       The F.B.I. arrests a man who had carried zip ties into the
                       Capitol.




                         The F.B.I. arrest two men who had carried plastic restraints into the Capitol.
                           nytimes.com

                       2:03 PM · Jan 10, 2021

                            248         82 people are Tweeting about this



4 of 11                                                                                                                                     1/11/2021, 9:47 AM
Capitol Riot: Feds Round Up Pro-Trump Insurrectionists     https://nymag.com/intelligencer/2021/01/capitol-riot-feds-round-up-pro-...
                          Case 2:21-cv-00031-BJR Document 11-7 Filed 01/12/21 Page 6 of 12




5 of 11                                                                                                         1/11/2021, 9:47 AM
Capitol Riot: Feds Round Up Pro-Trump Insurrectionists     https://nymag.com/intelligencer/2021/01/capitol-riot-feds-round-up-pro-...
                          Case 2:21-cv-00031-BJR Document 11-7 Filed 01/12/21 Page 7 of 12




6 of 11                                                                                                         1/11/2021, 9:47 AM
Capitol Riot: Feds Round Up Pro-Trump Insurrectionists     https://nymag.com/intelligencer/2021/01/capitol-riot-feds-round-up-pro-...
                          Case 2:21-cv-00031-BJR Document 11-7 Filed 01/12/21 Page 8 of 12




7 of 11                                                                                                         1/11/2021, 9:47 AM
Capitol Riot: Feds Round Up Pro-Trump Insurrectionists     https://nymag.com/intelligencer/2021/01/capitol-riot-feds-round-up-pro-...
                          Case 2:21-cv-00031-BJR Document 11-7 Filed 01/12/21 Page 9 of 12




8 of 11                                                                                                         1/11/2021, 9:47 AM
Capitol Riot: Feds Round Up Pro-Trump Insurrectionists    https://nymag.com/intelligencer/2021/01/capitol-riot-feds-round-up-pro-...
                         Case 2:21-cv-00031-BJR Document 11-7 Filed 01/12/21 Page 10 of 12




9 of 11                                                                                                        1/11/2021, 9:47 AM
Capitol Riot: Feds Round Up Pro-Trump Insurrectionists    https://nymag.com/intelligencer/2021/01/capitol-riot-feds-round-up-pro-...
                         Case 2:21-cv-00031-BJR Document 11-7 Filed 01/12/21 Page 11 of 12




10 of 11                                                                                                       1/11/2021, 9:47 AM
Capitol Riot: Feds Round Up Pro-Trump Insurrectionists    https://nymag.com/intelligencer/2021/01/capitol-riot-feds-round-up-pro-...
                         Case 2:21-cv-00031-BJR Document 11-7 Filed 01/12/21 Page 12 of 12




11 of 11                                                                                                       1/11/2021, 9:47 AM
